Filed 7/6/22 P. v. Birelas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H049139
                                                                    (Santa Cruz County
           Plaintiff and Respondent,                                 Super. Ct. No. F13131)

           v.

 MOISES ISAAC BIRELAS,

           Defendant and Appellant.

                                        MEMORANDUM OPINION

         We resolve this case by memorandum opinion under California Standards of
Judicial Administration, Title 8, Standard 8.1. (See also People v. Garcia (2002)
97 Cal.App.4th 847, 853–855.)
         Defendant Moises Birelas was convicted of first degree murder in 2007. The jury
found true a felony murder special circumstances allegation that Birelas was a major
participant in an attempted robbery causing the victim’s death and acted with reckless
indifference to human life. He was sentenced to life without the possibility of parole.
         In 2019, Birelas petitioned for resentencing under Penal Code section 1170.95,
which allows a defendant convicted of murder on a theory of imputed malice (such as
felony murder) to be resentenced consistent with recently enacted changes in the law.
(See Sen. Bill No. 1437, eff. Jan. 1, 2019, redefining “malice” as required for murder by
Penal Code section 188 to exclude imputed malice.) (Stats. 2018, ch. 1015, § 1,
subd. (f).) The trial court dismissed the petition because it found Birelas ineligible for
resentencing. The reason the court believed he was ineligible for relief was the jury’s
true finding on the felony murder special circumstances allegation (see Pen. Code,
§ 190.2, subd. (d)).
       Birelas contends the trial court erred in deeming him ineligible for resentencing
based on the special circumstances finding because it was made before the California
Supreme Court clarified what is necessary to prove a defendant was a major participant in
a crime acting with reckless indifference to life. (See People v. Banks (2015)
61 Cal.4th 788; People v. Clark (2016) 63 Cal.4th 522.) Whether a special circumstances
finding made before the Supreme Court’s clarification of the felony murder law renders a
defendant ineligible for Penal Code section 1170.95 resentencing is a question that has
divided the courts of appeal and is currently pending before the Supreme Court. (See,
e.g., People v. Secrease (2021) 63 Cal.App.5th 231, 252, review granted June 30, 2021,
S268852, and People v. Pineda (2021) 66 Cal.App.5th 792, 801, review granted Sept. 29,
2021, S270513 [pre-Banks special circumstances finding does not necessarily render
defendant ineligible for relief; remand required for factual determination regarding major
participation and reckless indifference]; but see, e.g., People v. Simmons (2021)
65 Cal.App.5th 739, 749, review granted Sept. 1, 2021, S270048, and People v. Nunez
(2020) 57 Cal.App.5th 78, 92, review granted Jan. 13, 2021, S265918 [special
circumstances finding precludes relief as a matter of law].)
       We agree with and will follow this court’s opinion in People v. Pineda, supra,
66 Cal.App.5th 792, 801, holding that a defendant is not categorically ineligible for relief
under Penal Code section 1170.95 because of a felony murder special circumstances
finding made before the Supreme Court clarified the felony murder standard. The
Attorney General urges us to make our own determination about whether the evidence is
sufficient to show Birelas was a major participant and displayed reckless indifference to
life. We decline that invitation because it would be inconsistent with our role as a


                                             2
reviewing court tasked with determining whether a trial court’s decisions are legally
correct. The trial court should decide this dispositive question in the first instance.
       We will therefore reverse the order denying the petition and remand the matter for
the trial court to determine whether Birelas’s conduct is encompassed by the special
circumstances statute as construed in Banks and Clark. “[T]he court’s task will be
narrowly focused on whether, without resolving conflicts in the evidence and making
findings, the evidence presented at trial was sufficient to support the felony-murder
special-circumstance finding.” (People v. Pineda, supra, 66 Cal.App.5th 792, 801–802.)
If the evidence is sufficient to support the felony murder finding under those authorities,
Birelas is ineligible for resentencing. If the evidence is insufficient to support that
finding, the trial court must issue an order to show cause and conduct an evidentiary
hearing under Penal Code section 1170.95, subdivision (d).
                                      DISPOSITION
       The order dismissing defendant’s Penal Code section 1170.95 resentencing
petition is reversed. The matter is remanded to the superior court with directions to
conduct a new prima facie review consistent with this opinion.




                                              3
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H049139-People v Birelas